Case 1:20-cr-00075-DMT Document 40 Filed 08/03/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NORTH DAKOTA

WESTERN DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, ) Criminal No. 1:20-CR-75
)
)
vs. ) DEFENDANT’S MOTION
) FOR RECONSIDERATION
KAYLA RENEE KEYES, ) OF DETENTION
)
Defendant. )

COMES NOW the Defendant, Kayla Keyes, by and through her attorney, Ronald K.
Hettich, Hettich Law Firm, PLLC, 112 University Drive N., Suite 323, Fargo, ND 58102, hereby
moves this Honorable Court for an Order as follows:

1. Ms. Keyes had previously been ordered to be detained in this case.

2. At the time she was detained, she had a pending revocation matter before the

Court as well. At least that part of the situation has changed since her previous

request to attend treatment. The revocation matter has now been completely resolved.

3. Ms. Keyes has also found a treatment facility within North Dakota that she can
attend.
4. Ms. Keyes has been accepted for treatment at the Prairie Recovery Center. The

facility is in Raleigh, North Dakota. Defense Counsel has been speaking with

Stephanie at Prairie Recovery Center regarding admission to the program.
5.

Case 1:20-cr-00075-DMT Document 40 Filed 08/03/20 Page 2 of 3

Stephanie indicated that there is a space open immediately for Ms. Keyes, and she
has been accepted into the program. The facility requires a physical, a current Covid-
19 test, and a TB test prior to admission for treatment.

Defense Counsel has been in contact with the jail regarding these requirements

Ms. Keyes is currently detained at the McLean County Jail in Washburn, North
Dakota. The jail indicated that it would get the required tests and physical if the
Court ordered it. Ms. Keyes respectfully requests that the Court issue an order that
the jail complete the Covid-19 test, TB test, and physical as part of its order allowing
Ms. Keyes to attend treatment.

Defense Counsel has also been in contact with Rick Volk and the pretrial services
officer assigned to the case. Both have indicated that they have no objection to Ms.
Keyes being released for treatment at Prairie Recovery Center.

Ms. Keyes indicated that her father, Brian Keyes, could transport her to the
treatment facility if the US Marshals are not able to do so in the near future. Brian
resides in Minot, and he is willing and able to provide transportation for Ms. Keyes.

Brian does not have a criminal record.

10. If the Court requires any other information, the Pretrial Services Officer can

11.

contact Defense Counsel.

Ms. Keyes has insurance that will cover the cost.

12. Mr. Keyes is asking the Court to reconsider the issue of detention and allow her to

attend the treatment program as outlined above.
Case 1:20-cr-00075-DMT Document 40 Filed 08/03/20 Page 3 of 3

Dated this 3 day of August, 2020.

HETTICH LAW FIRM, PLLC

/s/ Ronald K. Hettich

Ronald K. Hettich — ND ID #06035
Attorney for Defendant

112 University Drive N., Suite 323
Fargo, ND 58102

Tel: (701) 356-6471

Fax: (701) 356-6472
ron@hettichlaw.com
